
	

113 HR 4447 IH: Contempt Act
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4447
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Farenthold (for himself, Mr. DesJarlais, and Mr. Lankford) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To direct the employing authority of any officer or employee of the Federal Government who is in
			 contempt of Congress to not pay compensation to the officer or employee
			 while the officer or employee remains in contempt, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Contempt Act.
		2.No payment of compensation for Federal employees in contempt of Congress
			(a)No Payment PermittedIf an officer or employee of the Federal Government is in a period of contempt of Congress during
			 any pay period, the head of the employing authority of the employee shall
			 not pay the compensation otherwise required to be paid to the officer or
			 employee for such pay period.
			(b)DefinitionsIn this Act—
				(1)the term officer has the meaning given such term in section 2104 of title 5, United States Code; and
				(2)the term employee has the meaning given such term in section 2105 of title 5, United States Code.
				3.Period of contempt of Congress described
			(a)Period DescribedFor purposes of this Act, a period of contempt of Congress is, with respect to an officer or employee of the Federal Government, any of the following:
				(1)The period which begins on the date on which a resolution holding the officer or employee in
			 contempt is adopted by the House of Representatives or Senate and ends on
			 the date on which a resolution revoking such contempt is adopted by the
			 House or Senate (as the case may be).
				(2)The period which begins on the date on which a statement of contempt described in subsection (b) is
			 filed in the House of Representatives or Senate with respect to the
			 officer or employee and which ends on the date on which a statement
			 withdrawing such statement of contempt is filed with the House or Senate
			 (as the case may be).
				(b)Statement of Contempt DescribedIn this Act, a statement of contempt is, with respect to an individual, a statement of fact which has been filed with the President of
			 the Senate or the Speaker of the House of Representatives under section
			 104 of the Revised Statutes (2 U.S.C. 194) that the individual has failed
			 to appear, testify, produce information, or answer pertinent questions
			 when summoned by Congress or a committee of Congress.
			
